Citation Nr: 1434704	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-18 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for pelvic adhesions.  

2.  Entitlement to an effective date prior to January 24, 2006, for service connection for a large intestine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION


The Veteran served on active duty from September 1983 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran testified at a video conference hearing before the Board in March 2014.  

The Veteran has raised the issue of service connection for inguinal hernia, secondary to service-connected pelvic adhesions, and the issue of temporary total convalescent ratings for service-connected large intestine disorder.  These matters are not developed for appellate review and are referred to the Agency of Original Jurisdiction (AOJ) for action deemed appropriate.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part on her part.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

With regard to the claim for an increased rating, the Veteran submitted statements and testimony indicating that the severity of her condition warranted a rating in excess of 10 percent for her pelvic adhesions.  She also submitted a statement from D. Hayes, M.D., a private practitioner, which indicates that the Veteran had a lot of scar tissue due to her service-connected hysterectomy which caused a problem with her bowels and required a colon resection.  The Veteran maintains that her service-connected pelvic adhesions caused her bowel problems and severe abdominal pain.  

The Veteran was last afforded a VA examination to assess her service-connected pelvic adhesions in March 2012.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997). Consequently, the Veteran should be scheduled for an examination to assess the current severity of her service-connected pelvic adhesions.

With regard to the claim for an earlier effective date for a large intestine disorder, the Veteran submitted statements and testimony indicating that she believes that a January 1994 rating decision as well as subsequent rating decisions dated in January 1996 and July 2007 contained clear and unmistakable error (CUE) in failing to grant service connection for the large intestine disorder.  The RO failed to adjudicate the earlier effective date claim as a claim of CUE.  As such, the claim requires remand in order to consider whether there was CUE in any of the rating decisions issued prior to the grant of service connection for a large intestine disorder granted in a March 2008 rating decision.   

While this case is in remand status, the AOJ should take the opportunity to obtain from the Veteran a properly completed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, which names a single organization.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided and asked to properly complete and return a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, which names a single organization.

2.  Obtain any additional treatment records identified by the Veteran. 

3.  Schedule the Veteran for a VA examination with the appropriate specialist (e.g., gynecologist or urologist) to assess the nature and severity of her service-connected pelvic adhesions.  A complete history should be obtained from the Veteran and her complaints should be fully recorded.  The examiner should specifically identify all symptoms associated with the Veteran's pelvic adhesions, to include scarring of the skin.  The examiner should specifically indicate whether the following symptoms are present and, if so, the degree of severity, and whether such required continuous treatment for control or were not controlled by treatment:  pelvic pain, heavy bleeding, irregular bleeding, lesions involving bowel or bladder confirmed by laparoscopy, and/or bowel or bladder symptoms.

4.  Then, readjudicate the issues on appeal including whether any rating decision dated prior to March 2008 should be revised on the basis of CUE to assign an effective date prior to January 24, 2006, for the grant of service connection for a large intestine disorder.  Consideration should be given to assigning a separate rating for a painful scar.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

